

EXHIBIT 10.17
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”), effective as of August 6, 2010, by and
between Top Flight GameBirds, Inc., a Delaware corporation having its principal
office at Room 2503-2505, New World Centre, No.6009, Yintian Road, Futian
District, Shenzhen, Guangdong Province, People’s Republic of China (the
“Company”), and Yunlu Yin (the "Executive").


WHEREAS, the Company desires to employ Executive upon the terms and conditions
hereinafter set forth to provide services to the Company and


WHEREAS, Executive desires to accept such employment.


NOW, THEREFORE, in consideration of the foregoing, and in consideration of the
mutual covenants and promises hereinafter set forth, it is agreed as follows:


1.           Engagement of Services, Duties and Acceptance.
 
1.1           Effective as of the date of this Agreement, the Company engages
the Executive and the Executive agrees to supply and make available to the
Company, the services of the Executive to serve as the Company’s Chief Executive
Officer (“CEO”) during the term of this Agreement, on the terms and conditions
contained in this Agreement.  During the term of this Agreement, Executive shall
make himself available to the Company and to any of its subsidiaries or
affiliates as directed to pursue the business of the Company subject to the
supervision and direction of the Board of Directors of the Company (the
“Board”).
 
1.2           The Board may assign Executive such general management and
supervisory responsibilities and executive duties for the Company as are
appropriate and commensurate with Executive’s position as CEO with the
understanding that the Executive will be based where his principal offices are
located.
 
1.3           The Executive agrees that he shall devote up to one hundred and
sixty hours per month of Executive’s business time, energies and attention to
the performance of his duties hereunder and as an executive officer of the
Company.  Nothing herein shall be construed as precluding Executive from owning,
purchasing, selling, or otherwise dealing in any manner with any property or
engaging in any business whatsoever, including without limitation, providing
consulting services, acting as a CEO or a director of another company, or
starting a new business, without notice to the Company, without participation of
the Company, and without liability to the Company; provided, however, that these
activities do not materially interfere with the performance of his duties
hereunder or violate the provisions of Section 4.4 hereof.

 
1

--------------------------------------------------------------------------------

 
 
2.           Compensation.

2.1           As compensation for all services to be rendered by Executive
pursuant to this Agreement, the Company shall pay to at a monthly base rate of
$6,000 in cash. During Executive’s employment, compensation will be paid not
less frequently than one month in arrears.  Payment will be made to Executive
via wire transfer. Company shall be responsible for any applicable wire transfer
fees for the compensation and/or expense reimbursement.
 
2.2           During the term of this Agreement, the Company shall include
Executive as insured under a directors and officers insurance policy (the “D&O
Insurance”) with initial coverage of $5,000,000 from an insurance carrier that
has a minimum rating of XII A as defined by the A.M. Best Company. If any member
of the Board enters into an indemnification agreement with the Company as part
of the D&O Insurance, Executive shall be entitled to enter into an agreement of
like tenor with the Company. Additionally, if the Board decides to increase the
coverage of the D&O Insurance, Executive shall be covered by such policy.
 
2.3           The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder to the
extent in compliance with the Company’s business expense reimbursement policies
in effect from time to time and upon presentation by Executive of such
documentation and records as the Company shall from time to time require,
provided that any expense in excess of $500.00 shall require the prior written
approval of the Company.  When Executive is required to travel on behalf of the
Company’s business, the cost of a business class airline ticket shall be
included hereunder as a reimbursable business expense.
 
3.           Term and Termination.
 
3.1           The term of this Agreement commences as of the consummation of the
Agreement and shall continue for three (3) years unless sooner terminated as
herein provided.
 
3.2    If Executive dies during the term of this Agreement, this Agreement shall
thereupon terminate, except that the Company shall pay to Executive any accrued
and unpaid fee due Executive pursuant to Section 2.1 hereof, and all previously
accrued but unpaid expense reimbursements at the time of termination, including
for.
 
3.3           The Company reserves the right to terminate this Agreement upon
ten (10) days written notice if, for a continuous or accumulated period of
forty-five (45) days during the two years term of this Agreement, Executive is
prevented from discharging his duties under this Agreement due to any physical
or mental disability.  With the exception of the covenants included in Section 4
below, upon such termination, the obligations of Executive and Company under
this Agreement shall immediately cease.  In the event of a termination pursuant
to this section, Executive shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof as well as a pro rata allocation
of the shares of the Restricted Stock under Section 2.3 based on the days of
service prior to the cessation of Executive’s services in conjunction with the
Vesting Schedule, and all previously accrued but unpaid expense reimbursements.

 
2

--------------------------------------------------------------------------------

 

3.4    The Company reserves the right to declare Executive in default of this
Agreement if Executive willfully breaches or habitually neglects the duties
which he is required to perform under the terms of this Agreement with immediate
effect, or if Executive commits such acts of dishonesty, fraud,
misrepresentation, gross negligence or willful misconduct as would prevent the
effective performance of his duties or which results in material harm to the
Company or its business.  The Company may terminate this Agreement for cause by
giving written notice of termination to Executive.  With the exception of the
covenants included in Section 4 below, upon the date of delivery of the written
notice of such termination, the obligations of Executive and the Company under
this Agreement shall immediately cease.  Such termination shall be without
prejudice to any other remedy to which the Company may be entitled either at
law, in equity, or under this Agreement.  In the event of a termination pursuant
to this section, Executive shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof.  The Company shall also pay to
Executive all previously accrued but unpaid expense reimbursements at the time
of termination. 
 
3.5           Executive’s employment may be terminated at any time by Executive
upon not less than ninety (90) days written notice by Executive to the
Board.  With the exception of the covenants included in section 4 below, upon
such termination the obligations of Executive and the Company under this
Agreement shall immediately cease.  In the event of a termination pursuant to
this section, Executive shall be entitled to receive any accrued and unpaid
amounts earned pursuant to Section 2.1 hereof.  The Company shall also pay to
Executive all previously accrued but unpaid expense reimbursements at the time
of termination.
 
3.6    Company may terminate Executive’s employment upon not less than thirty
(30) days written notice by Company to Executive.  With the exception of the
covenants included in section 4 below, upon such termination the obligations of
Executive and the Company under this Agreement shall immediately cease.  In the
event of a termination pursuant to this section, Executive shall be entitled to
receive any accrued and unpaid amounts earned pursuant to Section 2.1 hereof,
and all previously accrued but unpaid expense reimbursements at the time of
termination.
 
4.           Protection of Confidential Information; Non-Competition, Corporate
Opportunities.
 
4.1          Executive acknowledge that:
 
 (a)           As a result of his association with the Company pursuant to this
Agreement, Executive will obtain secret and confidential information concerning
the business of the Company and its subsidiaries and affiliates (referred to
collectively in this Article 4 as the “Group”), including, without limitation,
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registable under copyright or
similar laws, and whether or not reduced to practice), discoveries, concepts,
ideas, improvements, techniques, methods, research, development and test
results, specifications, data, know-how, software, formats, marketing plans, and
analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics and agreement (“Confidential
Information”).  In addition, Executive may become aware of business
opportunities that may be beneficial to the Group including, but not limited,
opportunities to acquire or purchase, or, except for Permitted Competitive
Investments, otherwise make equity or debt investments in, companies primarily
involved in a Competitive Business (“Corporate Opportunities”), during the term
of this Agreement, whether in the course of his employment or otherwise, and
that such Corporate Opportunities shall considered to be business opportunities
of the Group.

 
3

--------------------------------------------------------------------------------

 
 
 (b)           The Group will suffer substantial damage which will be difficult
to compute if, during the term of this Agreement or thereafter, Executive should
enter a business competitive with the Group or divulge Confidential Information.
 
 (c)           The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Group.
 
4.2           Executive agrees that he will not at any time, either during the
term of this Agreement or thereafter, divulge to any person or entity any
Confidential Information obtained or learned by him as a result of his
employment with the Group, except (i) in the course of performing his duties
hereunder, (ii) to the extent that any such information is in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder, (iii) where required to be disclosed by court order, subpoena or
other government process, or (iv) if such disclosure is made without Executive’s
knowing intent to cause material harm to the Group.  If Executive shall be
required to make disclosure pursuant to the provisions of clause (iii) of the
preceding sentence, Executive promptly, but in no event more than 24 hours after
learning of such subpoena, court order, or other government process, shall
notify, by personal delivery or by electronic means, confirmed by mail, the
Company and, at the Company’s expense, Executive shall: (a) take reasonably
necessary and lawful steps required by the Group to defend against the
enforcement of such subpoena, court order or other government process, and (b)
permit the Group to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof.
 
4.3           Upon termination of this Agreement, Executive will promptly
deliver to the Group all memoranda, correspondence, notes, records, reports,
manuals, drawings, blue-prints and other documents (and all copies thereof)
relating to the business of the Group and all property associated therewith,
which he may then possess or have under his control whether prepared by
Executive or others.
 
4.4           During the term of this Agreement and terminating three years
after termination of employment, Executive, without the prior written permission
of the Company, shall not for any reason whatsoever, (i) enter into the employ
of or render any services to any person, firm or corporation engaged in any
business which is in competition with the Group’s principal existing business at
the time of termination (“Competitive Business”); (ii) engage in any Competitive
Business as an individual, partner, shareholder, creditor, director, officer,
principal, agent, employee, trustee consultant, advisor or in any other
relationship or capacity; (iii) employ, or have or cause any other person or
entity to employ, any person who was employed by the Group at the time of
termination of Executive’s employment by the Company; or (iv) solicit, interfere
with, or endeavor to entice away from the Group, for the benefit of a
Competitive Business, any of its customers.  Notwithstanding the foregoing, (i)
Executive shall not be precluded from investing and managing the investment of,
his or his family’s assets in the securities of any corporation or other
business entity which is engaged in a Competitive Business if such securities
are traded on a national stock exchange or in the over-the-counter market and if
such investment does not result in his beneficially owning, at any time, more
than 2% of any class of the publicly-traded equity securities of such
Competitive Business (“Permitted Competitive Investment”); and (ii) during the
term of this Agreement and terminating two years after termination of
Executive’s employment (except for investments in a class of securities trading
on public markets), Executive: (a) shall be prohibited from taking for himself
personally any Corporate Opportunities, and (b) shall refer to the Company for
consideration (before any other party) any and all Corporate Opportunities that
arise during the term of this Agreement or for a period of two years
thereafter.  If the Company determines not to exploit any Corporate Opportunity,
the Company shall determine what, if anything, should be done with such
opportunity.  Executive shall not be entitled to any compensation, as a finder
or otherwise, if either the Company or Executive introduces such opportunity to
other persons, it being understood that any such compensation shall be paid to
the Company.

 
4

--------------------------------------------------------------------------------

 
 
4.5    If Executive commits a breach of any of the provisions of Sections 4.2,
4.3  or 4.4, the Company shall have the right:
 
 (a)           to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed by
Executive that the services being rendered hereunder to the Company are of a
special, unique and extraordinary character and that any breach or threatened
breach will cause irreparable injury to the Group and that money damages will
not provide an adequate remedy to the Group; and
 
 (b)           to require Executive to account for and pay over to the Company
all monetary damages determined by a non-appealable decision by a court of law
to have been suffered by the Group as the result of any actions constituting a
breach of any of the provisions of Section 4.2 or 4.4, and Executive hereby
agrees to account for and pay over such damages to the Company.
 
 (c)           to not perform any obligation owed to Executive under this
Agreement, to the fullest extent permitted by law.  Company shall also have the
right, to the fullest extent permitted by law, to adjust any amount due and
owing or to be due and owing to Executive, whether under this Agreement or any
other agreement between Company and Executive in order to satisfy any losses to
the Group as a result of Executive’s breach.
 
4.6    If Executive shall violate any covenant contained in Section 4.2, 4.3 and
4.4, the duration of such covenant so violated shall be automatically extended
for a period of time equal to the period of such violation.
 
5.           Miscellaneous Provisions.
 
5.1           Executive will be responsible for the payment of all withholding,
payroll and other taxes payable in respect of the payments received by Executive
under this Agreement and hereby agrees to indemnify and hold the Company
harmless from any obligation or penalty arising from the failure to pay such
taxes.

 
5

--------------------------------------------------------------------------------

 

5.2           All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when delivered personally to the
party to receive the same, when delivered via overnight courier providing for
next day delivery service (“Overnight Courier”), when transmitted by facsimile
(electronic receipt confirmed), or when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 5.1.  All notices shall be deemed to have been
given: (a) as of the date of personal delivery, (b) the first business day after
delivery via Overnight Courier, (c) on the electronically confirmed date of
receipt during business hours of the facsimile transmittal (or the following
business day if the facsimile is received after 5:30 p.m. PDT), or (d) three
calendar days after the date of deposit (postage pre-paid) with the U.S. Postal
Service if delivered via first class or certified mail.
 
  If to Executive:
Yunlu Yin
 
Rm H, 20/F, Block B,
 
Wuzhouxingyuan, Futian district,
 
Shenzhen, Guangdong, China
   
  If to the Company:
Top Flight GameBirds, Inc.,
 
Rm 2503-2505, New World Centre, No.6009
 
Yitian Road, Futian District,
 
Shenzhen, Guangdong, China
 
Attn: Mr. Yunlu Yin

 
5.3           In the event of any claims, litigation or other proceedings
arising under this Agreement, Executive shall be reimbursed by the Company
within sixty (60) days after delivery to the Company of statements for the costs
incurred by Executive in connection with the analysis, defense and prosecution
thereof, including reasonable attorneys’ fees and expenses; provided, however,
that Executive shall reimburse the Company for all such costs if it is
determined by a non-appealable final decision of a court of law that Executive
shall have acted in bad faith with the intent to cause material damage to the
Company in connection with any such claim, litigation or proceeding.
 
5.4           The Company, shall to the fullest extent permitted by law,
indemnify Executive for any liability, damages, losses, costs and expenses
arising out of alleged or actual claims made against Executive for any actions
or omissions as an officer of the Company or its subsidiaries pursuant to the
terms and conditions of a certain Indemnification Agreement, a copy of which is
attached hereto as Exhibit A.  To the extent that the Company obtains directors
and officers insurance coverage for any period in which Executive was an
officer, director or consultant to the Company, Executive shall be a named
insured and shall be entitled to coverage thereunder.
 
5.5           The provisions of Article 4, Sections 5.1 and 5.2 and any
provisions relating to payments owed to Executive after termination of
employment shall survive termination of this Agreement for any reason.

 
6

--------------------------------------------------------------------------------

 
 
5.6           This Agreement sets forth the entire agreement of the parties
relating to the employment of Executive and is intended to supersede all prior
negotiations, understandings and agreements.  No provisions of this Agreement
may be waived or changed except by writing by the party against whom such waiver
or change is sought to be enforced.  The failure of any party to require
performance of any provision hereof or thereof shall in no manner affect the
right at a later time to enforce such provision.
 
5.7           This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company.  This Agreement shall not be
assignable by Executive, but shall inure to the benefit of and be binding upon
Executive’s heirs and legal representatives.
 
5.8           It is the desire and intent of the parties that the terms,
provisions, covenants and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant or remedy of this Agreement or the application thereof to
any person or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant or remedy
shall be construed in a manner so as to permit its enforceability under the
applicable law, to the fullest extent permitted by law.  In any case, the
remaining provisions of the Agreement and the application thereof to any person
or circumstance other than those to which they have been held invalid or
unenforceable, shall remain valid and in full force and effect.
 
 [Remainder of Page Intentionally Blank]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 
“COMPANY”
 
“EXECUTIVE”
       
TOP FLIGHT GAMEBIRDS, INC
 
YUNLU YIN
     
By:
/s/Yunlu Yin
 
By:
/s/Yunlu Yin
         
Title
Chairman   
Title
  


 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
(Form of Indemnification Agreement)


INDEMNIFICATION AGREEMENT
 
THIS AGREEMENT is entered into, effective as of August 6, 2010, by and between
Top Flight Gamebirds, Inc., a Delaware corporation (the “Company”), and Yunlu
Yin (“Indemnitee”).


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;


WHEREAS, pursuant to a certain Employment Agreement dated as of the date hereof
by and between the Company and Yunlu Yin, Indemnitee shall be engaged as the
Chief Executive Officer of the Company; and


WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as the Chief Executive Officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by the
laws of the Company’s state of incorporation and as set forth in this Agreement,
and, to the extent insurance is maintained, for the coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies.


NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:


1.           Certain Definitions.


(a)           “Board” means the Board of Directors of the Company.


(b)           “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”)), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(collectively “excluded persons”), is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 30% or more of the total voting power represented by
the Company’s then outstanding Voting Securities, or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board, or (iii) the stockholders of the Company approve a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.

 
9

--------------------------------------------------------------------------------

 


(c)           “Expenses” means any expense, liability, or loss, including
attorneys’ fees, judgments, fines, amounts paid or to be paid in settlement, any
interest, assessments, or other charges imposed thereon, and any federal, state,
local, or foreign taxes imposes as a result of the actual or deemed receipt of
any payments under this Agreement, paid or incurred in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to
any Indemnifiable Event.


(d)           “Indemnifiable Event” means any event or occurrence that takes
place either prior to or after the effective date of this Agreement, related to
the fact that Indemnitee is or was a director or an officer (if the Indemnitee
should be appointed as an officer) of the Company, or while a director or
officer is or was serving at the request of the Company as a director, officer,
employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or was a director, officer, employee, or agent of a foreign or
domestic corporation that was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation, or related to
anything done or not done by Indemnitee in any such capacity.


(e)           “Independent Counsel” means the person or body appointed in
connection with Section 3.


(f)           “Potential Change in Control” shall be deemed to have occurred if
(i) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control, (ii) any person
(including the Company) publicly announces an intention to take or to consider
taking actions that, if consummated, would constitute a Change in Control, (iii)
any person (other than an excluded Person) who is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 10% or
more of the combined voting power of the Company’s then outstanding Voting
Securities, increases his beneficial ownership of such securities by 5% or more
over the percentage so owned by such person on the date hereof, or (iv) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.


(g)           “Proceeding” means (i) any threatened, pending, or complete
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other, or (ii) any inquiry, hearing, or investigation, whether
conducted by the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, or proceeding.

 
10

--------------------------------------------------------------------------------

 


(h)           “Reviewing Party” means the person or body appointed in accordance
with Section 3 of this Agreement.


(i)           “Voting Securities” any securities of the Company that vote
generally in the election of directors.


2.           Agreement to Indemnify.


(a)           General Agreement. In the event Indemnitee was, is, or become a
party to or witness or other participant in, or is threatened to be made a party
to or witness or other participant in, a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Articles of Incorporation as amended, its bylaws as
amended, vote of its stockholders or disinterested directors, or applicable law.


(b)           Initiation of Proceeding. Notwithstanding anything in this
Agreement to the contrary, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director or officer of the Company unless
(i) the Company has joined in or the Board has consented to the initiation of
such Proceeding, (ii) the Proceeding is one to enforce indemnification rights
under Section 5, or (iii) the Proceeding is instituted after a Change in Control
and Independent Counsel has approved its initiation.


(c)           Expense Advances. If so requested by Indemnitee, the Company shall
advance (within ten business days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”); provided that such request shall be
accompanied by reasonable evidence of the expenses incurred by Indemnitee and
that, if and to the extent that the Reviewing Party determines that Indemnitee
would not be permitted to be so indemnified under applicable law, the Company
shall be entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid. If Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, as provided in
Section 4, any determination made by the Reviewing Party that Indemnitee would
not be permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).


(d)           Mandatory Indemnification. Notwithstanding any other provision of
this Agreement (other than Section 2(f) below), to the extent that Indemnitee
has been successful on the merits in defense of any Proceeding relating in whole
or in part to an Indemnifiable Event or in defense of any issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 
11

--------------------------------------------------------------------------------

 


(e)           Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.


(f)           Prohibited Indemnification. No indemnification pursuant to this
Agreement shall be paid by the Company on account of any Proceeding in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Act or similar provisions of any federal,
state or local laws.


3.           Reviewing Party. Prior to any Change in Control, the Reviewing
Party shall be any appropriate person or body consisting of a member or members
of the Board or any other person or body appointed by the Board who is not a
party to the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Reviewing Party shall be the
Independent Counsel referred to below. With respect to all matters arising after
a Change in Control (other than a Change in Control approved by a majority of
the directors on the Board who were directors immediately prior to such Change
in Control) concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or under applicable
law or the Company’s Articles of Incorporation as amended or bylaws now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from Independent Counsel selected by
Indemnitee and approved by the Company and who has not otherwise performed
services for the Company or the Indemnitee (other than in connection with
indemnification matters) within the last five years. The Independent Counsel
shall not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorney’s
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.
  
4.           Indemnification Process and Appeal.


(a)           Suit To Enforce Rights. Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification within 60 days after
making a request in accordance with Section 2(c), Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation, in any appropriate court having subject matter jurisdiction thereof
and in which venue is proper, seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof,
provided, however, that such 60-day period shall be extended for reasonable
time, not to exceed another 60 days, if the reviewing party in good faith
requires additional time for the obtaining or evaluating of documentation and
information relating thereto. The Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
not challenged by the Indemnitee shall be binding on the Company and Indemnitee.
The remedy provided for in this Section 4 shall be in addition to any other
remedies available to Indemnitee in law or equity.

 
12

--------------------------------------------------------------------------------

 


(b)           Defense to Indemnification, Burden of Proof, and Presumptions. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
Expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking has been tendered to the Company) that is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel, or its stockholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. For purposes of this Agreement, the termination of any claim, action,
suit, or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction, or upon a plea of nolo contendere, or its
equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.


5.           Indemnification For Expenses Incurred In Enforcing Rights. The
Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten business days of such request),
advance such Expenses to Indemnitee, that are incurred by Indemnitee in
connection with any claim asserted against or covered action brought by
Indemnitee for (i) indemnification of Expenses or Expense Advances by the
Company under this Agreement or any other agreement or under applicable law or
the Company’s Articles of Incorporation as amended, or bylaws now or hereafter
in effect relating to indemnification for Indemnifiable Events, and or (ii)
recovery under directors’ and officers’ liability insurance policies maintained
by the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advances, or insurance recovery, as
the case may be.


6.           Notification and Defense of Proceeding.


(a)           Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof, but the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee, except as
provided in Section 6(c).

 
13

--------------------------------------------------------------------------------

 


(b)           Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company shall be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding, (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) the Company shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which case all Expenses of the
Proceeding shall be borne by the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which Indemnitee shall have made the determination provided for in (ii)
above.


(c)           Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, provided,
however, that if a Change in Control has occurred, the Company shall be liable
for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Company shall not settle
any Proceeding in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. The Company shall not be liable
to indemnify the Indemnitee under this Agreement with regard to any judicial
award if the Company was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action; the Company’s liability
hereunder shall not be excused if participation in the Proceeding by the Company
was barred by this Agreement.


7.           Non-Exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Articles of
Incorporation as amended, bylaws, applicable law, or otherwise. To the extent
that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company’s Articles of Incorporation as amended, bylaws, applicable
law, or this Agreement, it is the intent of the parties that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change.


8.           Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

 
14

--------------------------------------------------------------------------------

 


9.           Amendment of this Agreement. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall operate as a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.


10.           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.


11.           No Duplication Of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, bylaw, or otherwise) of the amounts otherwise indemnifiable
hereunder.


12.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, and personal and legal
representatives. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he or she
may have ceased to serve in such capacity at the time of any Proceeding.


13.           Severability. If any provision (or portion thereof) of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Furthermore, to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.


14.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the state of incorporation of the
Company applicable to contracts made and to be performed in such state without
giving effect to the principles of conflicts of laws.


15.           Notices. All notices, demands, and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

 
15

--------------------------------------------------------------------------------

 


 Top Flight GameBirds, Inc.
 Rm 2503-2505, New World Centre, No.6009
 Yitian Road, Futian District,
 Shenzhen, Guangdong, China
 Attn: Mr. Yunlu Yin
 Fax:


 Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.
 
16.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


 IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Indemnification Agreement as of the day specified above.


COMPANY:
 
TOP FILGHT GAMEBIRDS, INC.
 
By:
/s/Yunlu Yin
 
 Yunlu Yin
 
 Chairman
   
INDEMNITEE:
 
/s/Yunlu Yin
Printed Name: Yunlu Yin


 
16

--------------------------------------------------------------------------------

 